Citation Nr: 1755758	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  15-27 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric condition, claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for visual impairment, claimed as blindness.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to a rating higher than 30 percent for fungal infection of skin.

5.  Entitlement to an initial rating higher than 10 percent for bilateral flatfeet with arthritis. 

6.  Entitlement to service connection for an acquired psychiatric condition, claimed as posttraumatic stress disorder (PTSD).

7.  Entitlement to service connection for a respiratory condition, claimed as bronchitis.

8.  Entitlement to service connection for irregular heartbeat.

9.  Entitlement to service connection for lumbar spine condition.

10.  Entitlement to service connection for right knee condition.

11.  Entitlement to service connection for left knee condition.

12.  Entitlement to service connection for cervical spine condition.

13.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to January 1971, including service in the Republic of Vietnam from August 1970 to December 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  This rating decision granted service connection for bilateral flat feet with arthritis of the feet; denied an increased rating for generalized fungal infection of the skin; denied service connection for sinus, high cholesterol, irregular heartbeat, right knee condition, left knee condition, sleep apnea, blood pressure, bronchitis, cervical spine condition, diabetes mellitus, blindness, lower back condition, and for the purpose of establishing eligibility to treatment; and denied the Veteran's attempt to reopen a claim of service connection for posttraumatic stress disorder (PTSD) for failure to submit new and material evidence.  In May 2014, the Veteran submitted a notice of disagreement with the ratings assigned for bilateral flat feet and fungal infection and with the denials of service connection for blindness, sleep apnea, irregular heartbeat, an acquired psychiatric condition, respiratory condition, lumbar spine condition, bilateral knee conditions, and cervical spine condition.

In a May 2014 rating decision, the Veteran was granted service connection for diabetes mellitus.  This constitutes a full grant of the benefits sought with regard to that claim and it is no longer before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a) (2) (2012).

The issues of service connection for an acquired psychiatric condition, respiratory condition, irregular heartbeat, lumbar spine condition, bilateral knee conditions, cervical spine condition, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 1998 decision, the Board disallowed the Veteran's claim of service connection for nervous condition.

2.  Evidence added to the record since the July 1998 Board decision that disallowed the Veteran's claim of service connection for nervous condition relates to an unestablished fact necessary to substantiate that claim and raises a reasonable possibility of substantiating that claim.

3.  The Veteran does not have blindness or any other visual impairment that is related to his active service.

4.  The Veteran's sleep apnea is not related to his active service or to a service connected disability.

5.  The Veteran's fungal infection of skin affects his feet, groin, bilateral axillae, and back for a total area of less than 40 percent, with subjective reports of flare-ups affecting his scalp and other exposed areas, transmittal to his spouse, and bleeding and oozing necessitating frequent changes of clothing; and has not required systemic therapy.

6.  The Veteran's bilateral flatfeet with arthritis manifests as no more than foot pain, collapsed arches, and rigid painful motion about the left first metatarsophalangeal joint.


CONCLUSIONS OF LAW

1.  The July 1998 Board decision that disallowed a claim of service connection for nervous condition is final.  38 U.S.C. § 7104 (2012); 38 C.F.R. §20.1100 (2017).

2.  The criteria for reopening a claim of entitlement to service connection for an acquired psychiatric condition claimed as posttraumatic stress disorder (PTSD) have all been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. §3.156 (a) (2017).

3.  The criteria for service connection for visual impairment, claimed as blindness, have not all been met. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 4.9 (2017).

4.  The criteria for service connection for sleep apnea have not all been met. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

5.  The criteria for a rating higher than 30 percent for fungal infection of skin have not all been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.16, 4.21, 4.118, Diagnostic Code (DC) 7899-7806 (2017).

6.  The criteria for an initial rating higher than 30 percent for bilateral flatfeet with arthritis have not all been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.16, 4.21, 4.71a, Diagnostic Code (DC) 5276, 5280, 5281 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


II.  New and Material Evidence - PTSD

Prior to the filing of the current claim of entitlement to service connection for an acquired psychiatric disability, claimed as posttraumatic stress disorder (PTSD), the Board previously disallowed a claim of service connection for a nervous disorder in July 1998.  Generally, a claim which has been disallowed by the Board is final and may not thereafter be reopened and allowed.  38 U.S.C. § 7104(b) (2012); 38 C.F.R. §20.1100 (2017).

If an AOJ decision is appealed to the Board and the Board issues a decision, that Board decision subsumes the underlying decision. 38 C.F.R. § 20.1104 (2012).  Unless the Chairman of the Board orders reconsideration of a Board decision, the Board decision is final on the date of mailing stamped on the face of the decision.  38 U.S.C. § 7103(a); 38 C.F.R. § 20.1100.  Except as provided by 38 U.S.C. § 5108, a claim that has been disallowed by the Board may not thereafter be reopened and allowed and a claim based on the same factual basis may not be allowed.  38 U.S.C. § 7104 (b).

The exception to this rule of not reviewing the merits of a finally disallowed claim is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The regulation that implements 38 U.S.C. § 5108 defines "new and material evidence" as evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of evidence previously of record, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The July 1998 Board decision found the Veteran's claim for a nervous disorder to be not well-grounded because there was no documented in-service symptomatology which could be attributed to a nervous condition and no competent medical evidence of a nexus between the Veteran's current condition and his military service.

The evidence received since the July 1998 Board decision includes additional lay statements, additional VA treatment records, a January 2012 VA examination, and an October 2013 private examination.  In his lay statements, the Veteran has linked his psychiatric symptoms to fear of hostile, military, or terrorist activity during his service in the Republic of Vietnam, which he states was compounded by his belief that, due to racism, his fellow marines would not come to his aid if attacked.  The January 2010 VA examination found that the Veteran's stressor of being young and in the Vietnam War and his stressor of repeatedly asking for help with no one coming to help or check on him and instead laughing about it both satisfied Criterion A (adequate to support a diagnosis of PTSD) and were related to the Veteran's fear of hostile military or terrorist activity.  Nevertheless, this examiner determined that the Veteran did not meet all of the criteria for a diagnosis of PTSD.  Instead he was diagnosed with a mood disorder.  VA treatment records and the October 2013 private examination, however, do find that the Veteran has PTSD.  This is sufficient to reopen the claim because it would at a minimum trigger VA's duty to provide an examination to determine if the diagnosed PTSD is related to the Veteran's fear of hostility military activity.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).


III.  Service Connection - Generally

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This current disability requirement can be established by showing that the Veteran had the claimed disability either at the time a claim for VA disability compensation was filed or at some time during the pendency of that claim.  See McLain v. Nicholson, 21 Vet. App. 319 (2007).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  A compensable (10 percent) degree of arthritis requires establishment of arthritis by x-ray findings and limitation of motion objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

A veteran, who during active service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent - such as that found in Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii).  As the Veteran served in the Republic of Vietnam during the Vietnam Era and is therefore presumed to have been exposed to herbicide agents during that service.  See 38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii).

Service connection for certain disabilities is presumed for veterans who were exposed to herbicides while in service if this disability manifests to a compensable degree at any time after service.  38 C.F.R. §§ 3.307 (a)(6)(ii), 3.309 (e).  These disabilities include diabetes mellitus and ischemic heart disease, for which the Veteran is already service connected.  None of the disabilities claimed in his current appeal are among those listed in 38 C.F.R. § 3.309(e).

Alternately, service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310. Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's nonservice-connected disability by a service-connected disability, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.



IV.  Service Connection - Blindness

The Veteran is also seeking service connection for blindness.

As an initial matter the Board notes that to the extent that the Veteran's visual impairment is attributed to refractive errors, service connection cannot be awarded.  Congenital or developmental defects, such as refractive error of the eyes, are not diseases or injuries within the meaning of applicable legislation and, thus, are not disabilities for which service connection may be granted.  38 C.F.R. § 3.303 (c); see also 38 C.F.R. § 4.9; Beno v. Principi, 3 Vet. App. 439 (1992).  Refractive errors are defined to include astigmatism, myopia, hyperopia, and presbyopia.  See M21-1, Part III, Subpart iv, 4.B.10.d.

The record does not indicate that the Veteran is currently blind or has been blind at any time during the pendency of this claim.  As such, he had not met the current disability requirement with regard to his claimed condition of blindness.  See McLain, 21 Vet. App. 319.

Instead, the Veteran has been diagnosed with refractive error, which is not a disability for VA purposes; cataracts; posterior vitreous detachments in each eye; and alternating exotropia.  In February 2014 the Veteran was prescribed bifocals for his refractive errors.  The May 2014 VA diabetes examiner specifically noted that the Veteran's cataracts did not have visual ramifications.  In his May 2012 notice of disagreement, the Veteran has associated his blindness with his service as a radar operator.

No VA medical examination or opinion was provided.  VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  Here, the Veteran's service treatment records are silent with regard to any diagnosis of or treatment for blindness, cataracts, posterior vitreous detachments in each eye, or alternating exotropia during his active duty service.  His January 1971 separation examination found a normal vision.  The Board finds that there is no indication from the record that an eye injury or disease occurred in service.  The Veteran has asserted that his service as a radar operator caused blindness.  As noted above, the Veteran is not blind.  He has not described a specific eye injury to which one of his existing diagnoses can be linked.  Moreover, he has not provided any evidence, beyond his blanket assertion, that his service as a radar operator may have caused his current visual impairment.  His opinion that his service with radar caused an eye condition manifesting years later is not an indication of an association - it is no more than an assertion.  As such, there is no in-service an event, injury, or disease to which his current cataracts, posterior vitreous detachments in each eye, or alternating exotropia can be linked.  As such, an opinion on the question of direct service connection is not necessary and service connection on a direct basis is not warranted.

The Veteran is currently service connected for diabetes mellitus.  The May 2013 diabetes disability benefits questionnaire (DBQ) and the May 2014 VA diabetes examiner specifically found that the Veteran did not have a diagnosis of diabetic retinopathy.  Additionally, the record does not contain any evidence indicating that one of his diagnosed visual impairment is causally related to his diabetes mellitus or any other service connected disability.  As such, an opinion on the question of secondary service connection is not necessary and service connection on a secondary basis is not warranted.

The preponderance of evidence is against service connection for visual impairment, claimed as blindness, and the appeal must be denied.





V.  Service Connection - Sleep Apnea

The Veteran is also seeking service connection for sleep apnea.  He currently has sleep apnea, which was first diagnosed following a sleep study in 1999.  

No opinion was provided on the issue of direct service connection.  VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  Here, the Veteran's service treatment records are silent with regard to any diagnosis of or treatment for sleep apnea during his active duty service.  The Board finds that there is no indication from the record that an injury or disease related to sleep apnea occurred in service.  In an October 2017 brief, the Veteran's representative associated this condition with the Veteran's conceded exposure to herbicide agents during his service in the Republic of Vietnam.  Sleep apnea is not among the listed disabilities for which service connection may be presumed for veterans exposed to herbicide agents.  The record does not contain any evidence, beyond this blanket assertion, indicating that exposure to herbicide agents may cause sleep apnea.  The Veteran's assertion is not an indication of an association - it is no more than an assertion.  As such, there is no in-service an event, injury, or disease to which his current sleep apnea can be linked.  As such, an opinion on the question of direct service connection is not necessary and service connection on a direct basis is not warranted.

Similarly, the Veteran has argued that his sleep apnea is causally linked with his service connected heart disease.  See e.g., May 2012 Notice of Disagreement.  Again, there is no evidence, beyond this blanket assertion, indicating that his heart disability may cause sleep apnea.  Again, his assertion does not rise to the level of an indication of an association.  As such, there is no indication of a link between the Veteran's current sleep apnea and his service connected coronary artery disease with myocardial infarction.  As such, an opinion on the question of secondary service connection is not necessary and service connection on a secondary basis is not warranted.

The preponderance of evidence is against service connection for sleep apnea and the appeal must be denied.


VI.  Increased Ratings - Generally

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  This regulation also requires that, whenever possible, the joints involved are tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158, 168 (2016).

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995). Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).


VII.  Increased Rating - Fugal Infection

The Veteran was initially granted service connection for skin condition of the back, legs, and arm in a March 1976 rating decision.  At that time, this disability was noncompensable (0 percent) effective January 21, 1976.

In a September 1993 rating decision, this rating was increased to 10 percent effective June 19, 1991.  In a January 2008 rating decision, this rating was increased to 30 percent effective October 30, 2007.  The Veteran filed a notice of disagreement in January 2009.  The RO issued a statement of the case in November 2009, but the Veteran failed to submit a timely substantive appeal.  Thus his appeal of that rating decision was never perfected and the rating decision became final.  See 38 U.S.C.A. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

The Veteran's current claim for an increased rating was received December 28, 2010.

The Veteran's skin condition is currently rated under hyphenated diagnostic code 7899-7806.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number is "built up" with the first two digits being selected from that part of the schedule most closely identifying the part, and the last two digits being "99" for an unlisted condition.  Id.

Diagnostic Code (DC) 7806 provides ratings for dermatitis or eczema.  38 C.F.R. § 4.118.  Dermatitis or eczema is to be rated under either the criteria under Diagnostic Code 7806 or to be rated as disfigurement of the head, face, or neck (DC 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  38 C.F.R. § 4.118.

Under DC 7806, the current 30 percent rating is assigned for dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  38 C.F.R. § 4.118.  A 60 percent rating is assigned for dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.

In Johnson v. McDonald, the United States Court of Appeals for Veterans Claims (Court) held that topical corticosteroids constitute systemic therapy under Diagnostic Code 7806, which pertains to dermatitis or eczema, based on the plain language of the rating criteria, irrespective of whether topical corticosteroids are in fact considered to be systemic therapy from a medical standpoint.  Johnson v. McDonald, 27 Vet. App. 497 (2016).  In reversing this decision, the Federal Circuit agreed with the VA that the Court erred when it "read DC 7806 as unambiguously elevating any form of corticosteroid treatment, including any degree of topical corticosteroid treatment, to the level of 'systemic therapy.'"  The Federal Circuit noted that Diagnostic Code 7806 "draws a clear distinction between 'systemic therapy' and 'topical therapy' as the operative terms of the diagnostic code."  The Federal Circuit went on to explain that "systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical anti-infective applied to a certain area of the skin and affecting only the area to which it is applied."  Although a topical corticosteroid treatment could meet the definition of systemic therapy if it was administered on a large enough scale such that it affected the body as a whole, this possibility did not mean that all applications of topical corticosteroids amount to systemic therapy.  See Johnson v. Shulkin, 862 F.3d 1351 (2017).

VA treatment records show recurring prescriptions for various topical antifungal creams throughout the appeals period, but there is no record of treatment with systemic therapy such as corticosteroids or other immunosuppressive drugs.

In his December 2008 statement, the Veteran reported that his generalized fungal condition affected his ears, scalp, beard, back, groin, and all areas where skin touched skin.

A January 2009 VA treatment record shows onychomycosis pedal nails on all toes of both feet.

A March 2012 VA treatment record shows an axillary rash.  

In his December 2012 statement, the Veteran reported that this condition caused his toenails to crumble and he feet to stay sore.  He had to wear steel toed shoes to work.

In a November 2013 statement, the Veteran's attorney reported severe fungal destruction of all toenails dermatophybrotic patches on the back extremely uncomfortable tinea cruris (both groin areas) and fungal wart involvement of both axillae.  This infection was also severe enough to infect the Veteran's wife.

At his March 2014 Decision Review Officer (DRO) hearing, the Veteran testified that this condition had destroyed all of the nailbed of his toes.  It also affected his armpits, scalp, feet, and back.  The smell from the associated oozing and bleeding necessitated that he brings multiple changes of clothes to work around people.

In an August 2015 statement, the Veteran's attorney stated that the Veteran had used topical antifungal and steroid preparations many times per year without sustained relief.  He reportedly changed underwear and socks several times per day due to oozing and odor of the affected areas.  His skin condition on his back was intractable and uncomfortable.  It caused embarrassment when he removed his shirt.  His wife had also been prescribed antifungal medicine for infection transmitted through intimate contact.  His fungal illness sometimes appeared on his scalp.  The presence of the fungal disease in his esophagus caused inability to swallow and digest certain fruits and vegetables.  The record shows complaints of difficulty swallowing in May 2014 that was ultimately diagnosed as a yeast infection of the throat and treated with nystatin, an oral antifungal medication, for ten days.

In March 2017 the Veteran underwent a VA examination in conjunction with this claim.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed thorough clinical evaluations.  Therefore, this examination is adequate for VA purposes.  At that time of this examination, he reported a fungus to the groin area, back, and bilateral feet.  He stated that it was worse in the summer.  This disability did not cause scarring (regardless of location), or disfigurement of the head, face or neck.  He did not have any benign or malignant skin neoplasms.  The Veteran did not have any systemic manifestations due to any skin diseases (such as fever, weight loss or hypoproteinemia associated with skin conditions such as erythroderma).  He had not taken any oral or topical medications for this condition in the prior twelve months.  He had not had any treatments or procedures other than systemic or topical medications for this condition in the prior twelve months.  The Veteran had not had any debilitating or non-debilitating episodes in the prior twelve months due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  The Veteran's visible skin conditions affected between five and twenty percent of the total body area and none of the exposed area.  The Veteran did not have a benign or malignant neoplasm or metastases related to this disability.  He did not have any other pertinent physical findings, complications, conditions, signs or symptoms related to this skin disability.  His skin disability did not impact his ability to work.  This examiner found that, in an eight hour work day, the Veteran was able to answer phones, do desk type work, push, pull, lift or carry moderate to heavy loads.

Based on the above, the objective evidence shows that the Veteran's skin disability affects his feet, groin, bilateral axillae (armpits), and back.  The March 2017 VA examiner found that this disability affected a total area of less than 20 percent of the entire body and none of the exposed area, but no axillary rash was noted at the time of that examination.  Accounting for this, the Board finds that the affected total area was no more than 40 percent of the entire body and none of the exposed area.  He has submitted subjective reports of seasonal worsening and of involvement of his ears, scalp, and beard.  The medical record does not confirm skin symptoms affecting these exposed areas.  Insofar as his subjective reports suggest temporary flare-ups of this condition, as they are not noted in his treatment records, they are not shown to occur with sufficient regularity to result in the functional equivalent of affecting more than 40 percent of the Veteran's exposed areas.  This is consistent with the current 30 percent rating.  See 38 C.F.R. § 4.118, DC 7806.  A higher rating under this diagnostic code would require involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas affected or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  Id.  This is not shown in the record.  The Veteran has also stated that this condition resulted in odor and oozing.  Here, the Veteran is rated under DC 7806 pursuant to DC 7899.  A review of 38 C.F.R. § 4.118 shows that essentially all skin conditions are rated under disfigurement of the head, face, or neck; scars; or dermatitis depending on the predominant disability.  The Board has considered all the Veteran's claimed symptoms and finds that they are contemplated by 38 C.F.R. § 4.118 with the prominent disability being analogous to dermatitis, not disfigurement of the head, face, or neck or scars.  As such, the relevant question in the size of the total area affected, not the specific characteristics of the skin disability.  Thus, a rating higher than the current 30 percent is not warranted.

Insofar as the Veteran reported that he had passed a fungal infection to his wife through intimate contact, the rating criteria does not provide a method for increased rating based on the transmission of an infection to another.  


VII.  Increased Initial Rating - Bilateral Flatfeet with Arthritis

The Veteran was initially granted service connection for bilateral flatfeet with arthritis in the rating decision currently on appeal.  At that time, this disability was rated 10 percent effective December 15, 2010.

The Veteran's bilateral flatfeet with arthritis are rated under hyphenated diagnostic code 5299-5276.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number is "built up" with the first two digits being selected from that part of the schedule most closely identifying the part, and the last two digits being "99" for an unlisted condition.  Id.

Flatfeet are rated under Diagnostic Code (DC) 5276.  Under this diagnostic code, mild flatfoot with symptoms relieved by built-up shoe or arch support is rated as noncompensably (0 percent) disabling.  38 C.F.R. § 4.71a.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the atendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  38 C.F.R. § 4.71a, DC 5276.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability.  Id.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability.  Id.

Throughout the appeal period, the Veteran has reported painful feet with resulting difficulty walking and working.

In January 2012 the Veteran underwent a VA examination in conjunction with this claim.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed thorough clinical evaluations.  Therefore, this examination is adequate for VA purposes.  At that time of this examination, the Veteran had pain on use of both feet that was accentuated on use.  He also had pain on manipulation of both feet that was accentuated on manipulation.  There was no swelling on use or characteristic calluses.  His symptoms were relieved by arch supports.  He did not have extreme tenderness of plantar surface of either foot.  He had decreased longitudinal arch height on weight-bearing of both feet.  There was objective evidence of marked deformity of both feet.  There was marked pronation of both feet.  This condition was not improved with orthotic shoes or appliances.  The weight-bearing line did not fall over or medial to the great toe for either foot.  There was no lower extremity deformity, other than flat feet, causing alteration of the weight-bearing line.  The Veteran did not have "inward" bowing of the Achilles tendon of either foot or marked inward displacement and severe spasm of the Achilles tendon (rigid hindfoot) on manipulation of either foot.  He did not have any associated scars or other pertinent physical findings, complications, conditions, signs or symptoms related to this disability.  He regularly used a cane as a normal mode of locomotion.  This disability did not result in functional impairment of an extremity such that no effective function remained other than that which would be well served by amputation with prosthesis.  Imaging studies documented arthritis bilaterally.  The Veteran also had hallux valgus deformity.  This disability did not impact the Veteran's ability to work.

An October 2013 VA treatment record shows diagnoses for bilateral flatfeet, bilateral plantar fasciitis, and left foot hallux rigidus.  His pedal pulses were palpable bilaterally.  There was loss of protective sensation to both feet.  He had rigid painful motion about the left first metatarsophalangeal joint.  There were collapsed arches noted to both feet.  There was some abduction of the ankle joint. There was pain with range of motion of the ankle joints.  There was pain with palpation along the plantar fascial ligament bilaterally.  New orthotic shoes and insoles were ordered.

In a November 2013 statement, the Veteran's attorney reported that he had lost the protective sensation of the plantar surfaces of the feet since the January 21, 2009 VA examination.  The Veteran's attorney argued that he did not have characteristic callosities on his feet because he did not ambulate enough to generate them and he had been prescribed multiple prosthetic podiatric devices to cushion the feet such as the multipodus boots.  The Veteran and his representative reiterated this assertion that his lack of callosities was due to limited use of the feet in his March 2014 Decision Review Officer (DRO) hearing and an August 2015 attorney's statement.

Also at his March 2014 hearing, the Veteran testified that he did not walk enough to get calluses.  He also stated that this disability resulted in pain and unsteadiness that affect his ability to work.
 
In March 2017 the Veteran underwent a VA examination in conjunction with this claim.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed thorough clinical evaluations.  Therefore, this examination is adequate for VA purposes.  At that time of this examination, he reported no current foot complaints, flare-ups, or functional loss/impairment.  The Veteran did not have pain on use of the feet, pain on manipulation of the feet, swelling on use, characteristic callouses, extreme tenderness of plantar surfaces on either foot, objective evidence of marked deformity on either foot, marked pronation of either foot, or "inward" bowing of the Achilles tendon of either foot, marked inward displacement and severe spasm of the Achilles tendon (rigid hindfoot) on manipulation of either foot.  There was no lower extremity deformity, other than pes planus, causing alteration of the weight-bearing line.  Orthotics relieved symptoms in both side.  The Veteran had decreased longitudinal arch height of both feet on weight-bearing.  He did not have any foot injuries or other foot conditions.  There was no pain on physical examination of either foot.  There was no functional loss for either lower extremity attributable to this disability.  There was no pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups or when the foot was used repeatedly over a period of time.  There was no other functional loss during flare-ups or when the foot was used repeatedly over a period of time.  He did not have any associated scars or other pertinent physical findings, complications, conditions, signs or symptoms related to this disability.  There were no other significant diagnostic test findings or results.  This disability did not impact his ability to perform any type of occupational task.  This examiner found that, in an eight hour work day, the Veteran was able to answer phones, do desk type work, push, pull, lift or carry moderate to heavy loads.

Based on the above, the Veteran's bilateral foot condition is characterized by foot pain, collapsed arches, and rigid painful motion about the left first metatarsophalangeal joint.  He treated this condition with orthotics and avoiding prolonged walking or standing.  This is consistent with the current 10 percent rating.  See 38 C.F.R. § 4.71a, DC 5276.  A higher rating would require objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and/or severe spasm of the tendo achillis on manipulation.  See id.  None of these symptoms are present here.  The Veteran and his representative have argued that, but for the Veteran's avoidance of standing and walking, he would have the requisite characteristic callosities.  The record does not, however, include any indication of atrophy or other physical evidence suggesting habitual disuse of the feet.  As such, the Board does not accept the assertion that the Veteran's bilateral foot disability shoulde be rated as if he had characteristic callosities.  Thus a rating higher than the current 10 percent is not warranted under this diagnostic code.

The Board has also considered whether a separate rating is warranted for the Veteran's hallux valgus/rigidus of the left great toe.  A separate 10 percent rating is available for this disability if there is an operation with resection of the metatarsal head or if it is severe enough to equate to the amputation of the great toe.  38 C.F.R. § 4.71a, DC 5280, 5281.  Although this disability is characterized by significant pain, it has not been treated with surgery and its symptoms have not been found to equate to amputation of the great toe.  As such, a separate compensable rating is not warranted for the Veteran's left great toe valgus/rigidus.

Finally, the Board notes that consideration of a higher rating under DC 5284 for other foot injuries is not warranted.  In Copeland v. McDonald, 27 Vet. App. 333, 338 (2015), the United States Court of Appeals for Veterans Claims (Court) held that the eight specifically named foot disabilities noted in the Rating Schedule could not be, as a matter of law, rated to by analogy under DC 5284.  As the Veteran's disability is repeatedly described in the record as flat feet/pes planus with left great toe valgus/rigidus, the appropriate diagnostic codes for consideration as DC 5276, 5280, and 5281, not DC 5284.


IX.  Extraschedular Considerations

The Board has considered whether referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted in this case.  The Board finds that the Veteran's symptoms of fungal infection of the skin and bilateral flatfeet with arthritis are contemplated by the schedular rating criteria.  The Veteran has alleged oozing and malodor associated with his skin disability, which are not specifically listed symptoms under the relevant diagnostic code.  However, a review of 38 C.F.R. § 4.118 shows that essentially all skin conditions are rated under disfigurement of the head, face, or neck; scars; or dermatitis depending on the predominant disability.  The Board has considered all the Veteran's claimed symptoms and finds that they are contemplated by 38 C.F.R. § 4.118 with the prominent disability being analogous to dermatitis, not disfigurement of the head, face, or neck or scars.  Thus, neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration and no analysis is required.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  See also Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (explaining that the Board had no obligation to analyze whether referral is warranted for extraschedular consideration if an extraschedular rating is not specifically sought by the claimant or reasonably raised by the facts found by the Board).


ORDER

The application to reopen a claim of service connection for an acquired psychiatric disability, claimed as PTSD, is granted.

Service connection for visual impairment, claimed as blindness is denied.

Service connection for sleep apnea is denied.

A rating higher than 30 percent for fungal infection of skin is denied.

An initial rating higher than 30 percent for bilateral flatfeet with arthritis is denied. 


REMAND

The January 2010 VA PTSD examination found that the Veteran's stressor of being young and in the Vietnam War and his stressor of repeatedly asking for help with no one coming to help or check on him and instead laughing about it both satisfied Criterion A (adequate to support a diagnosis of PTSD) and were related to the Veteran's fear of hostile military or terrorist activity.  Nevertheless, this examiner determined that the Veteran did not meet all of the criteria for a diagnosis of PTSD.  Instead he was diagnosed with a mood disorder.  There is no opinion as to whether the Veteran's diagnosed mood disorder was causally linked to his military service.  VA treatment records and the October 2013 private examination, however, do find that the Veteran has PTSD.  This triggers VA's duty to provide an examination to determine if the diagnosed PTSD is related to the Veteran's fear of hostile military activity.

In this case, the Veteran has reported year-round bronchitis, fluid retention, and sinus drainage but his medical treatment records do not reflect this.  Likewise, in his May 2012 notice of disagreement, the Veteran reported having pneumonia three times during service with recurrent bouts after service.  Recent VA treatment records reflect treatment for bronchitis in February 2014, for acute bronchitis/sinusitis in February 2015, and for bronchitis/pneumonia in April 2015.  The Veteran's service treatment records show treatment for acute respiratory disease in June 1969 and for bronchitis in February 1970.  The January VA 2012 examiner found that the Veteran's claimed bronchitis and recurrent pneumonia were less likely than not the result of his military service, noting no current respiratory condition.  As subsequent records show treatment for respiratory conditions, a new examination that takes these subsequent diagnoses into account is necessary.

With regard to his claim of service connection for irregular heartbeat, the record shows ventricular premature contractions and notes the Veteran's complaints of heart palpitations in June 2012 when his blood pressure and beta blocker medications were stopped following neck surgery in April of that year.  As such, the Veteran has been shown to have an irregular heartbeat during the appeals period.  In his May 2012 notice of disagreement, the Veteran reported that his heart palpitations first began in service.  It is unclear from the record whether the Veteran's irregular heartbeat is a symptom of his service connected coronary artery disease or a separate condition.  Therefore a medical examination is necessary to determine whether this is a symptom of his service connected coronary artery disease that may warrant a separate compensable rating or it is a separate disability that can be linked to the Veteran's active duty military service or a service connected disability.

In his May 2012 notice of disagreement, the Veteran associated his lumbar spine and bilateral knee complaints to his service connected flat feet.  Additionally, in a February 2011 statement, the Veteran's private chiropractor found that his bilateral flat feet contributed to his bilateral leg pain and his low back pain as the loss or flattened medial longitudinal arches accompanied by the outward rolling of his feet placed increased stress on his body, especially while he stood or walked.  This triggers VA's duty to provide an examination to determine if his current lumbar spine and/or bilateral knee conditions are due to or aggravated by his service connected bilateral flat feet.  The Board notes that the Veteran had post-service work injuries to his back in July 2002 and May 2016.  While this should be addressed by the examiner, it is not a bar to finding that the Veteran's lumbar spine condition was caused or aggravated by his service connected bilateral flat feet if the remaining evidence supports a causal connection.

The Veteran is also seeking service connection for a cervical spine condition.  He has a diagnosis of arthritis (cervical spondylosis and degenerative joint disease of the cervical spine).  Although the February 2011 letter from the Veteran's private chiropractor did not specifically address a cervical spine condition, its finding that the overall mechanics of the Veteran's musculoskeletal system were so affected by the Veteran's bilateral flat feet as to cause pain in other areas is substantially similar to the Veteran's theory with regard to his cervical spine.  As such, this triggers VA's duty to provide an examination to determine if his current cervical spine condition is due to or aggravated by his service connected bilateral flat feet.  The Board notes that the Veteran was treated for neck sprain related to a Worker's Compensation injury in July 2007.  While this should be addressed by the examiner, it is not a bar to finding that the Veteran's cervical spine condition was caused or aggravated by his service connected bilateral flat feet if the remaining evidence supports a causal connection.

The Board notes that the Veteran had a post-service work injury to his back in July 2007, for which he received Worker's Compensation.  While this should be addressed by the examiner, it is not a bar to finding that the Veteran's cervical spine condition was caused or aggravated by his service connected bilateral flat feet.

The Board recognizes that a claim for a total rating based on individual unemployability (TDIU) may be raised as a separate claim, or in the context of an initial rating or a claim for an increase.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  Here, the Veteran has argued that his skin condition and mobility issues, including his service connected bilateral foot disability and the additional musculoskeletal claims in this remand, have impacted his ability to work.  As such, the issue of TDIU has been raised.  The record shows that the Veteran last worked in September 2014.  Prior to that, he had a two year gap in employment.  In a July 2010 evaluation, a private physical therapist noted that the Veteran's bilateral total knee replacements limited him to infrequent standing and his lumbar spine condition prevented full-time sitting jobs, effectively preventing any reasonable degree of competitive work ability.  In light of this indication that the conditions on appeal prevent the Veteran's employment, TDIU is inextricably intertwined with these claims.

The Court has held that all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, the TDIU claim must be remanded to the AOJ in accordance with the holding in Harris to allow the AOJ to fully develop and adjudicate any outstanding claim.

Accordingly, the case is REMANDED for the following action:
 
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination by an examiner to determine the nature and etiology of any current acquired psychiatric disability.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed.  All indicated studies should be conducted, and all findings reported in detail.  The examiner must accomplish the following and must include a rationale to support all opinions provided.

a.  Does the Veteran have PTSD or any other acquired psychiatric condition?  If PTSD is not found, the examiner must address the earlier diagnoses of PTSD in the record.

b.  Provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current acquired psychiatric condition was caused by the Veteran's active duty military service, to include his fear of hostile military activity.

If the examiner cannot provide any of the above opinions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed, such as additional records and/or diagnostic studies.  If the examiner cannot provide the answer because further information is needed to assist in making the determination, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

2.  Schedule the Veteran for a VA examination by an examiner to determine the nature and etiology of any current respiratory condition.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed.  All indicated studies should be conducted, and all findings reported in detail.

The examiner must provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current respiratory condition had its onset during or is otherwise causally related to the Veteran's active duty military service, to include his in-service treatment for acute respiratory disease in June 1969 and for bronchitis in February 1970.

If the examiner cannot provide any of the above opinions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed, such as additional records and/or diagnostic studies.  If the examiner cannot provide the answer because further information is needed to assist in making the determination, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

3.  Schedule the Veteran for a VA examination by an examiner to determine the nature and etiology of any current condition characterized by an irregular heartbeat.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed.  All indicated studies should be conducted, and all findings reported in detail.

a.  The examiner must provide a medical opinion as to whether the Veteran's symptom of irregular heartbeat is part of his service connected coronary artery disease or is a separate condition.

b.  If this is found to be a separate condition, the examiner must provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's irregular heartbeat (a) had its onset during or is otherwise causally related to the Veteran's active duty military service or was caused or (b)  caused by service-connected coronary artery disease or (c) chronically worsened (aggravated) by a service-connected coronary artery disease.

If the examiner cannot provide any of the above opinions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed, such as additional records and/or diagnostic studies.  If the examiner cannot provide the answer because further information is needed to assist in making the determination, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

4.  Schedule the Veteran for a VA examination by an examiner to determine the nature and etiology of any current lumbar spine condition.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed.  All indicated studies should be conducted, and all findings reported in detail.

The examiner must provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current acquired lumbar spine condition was (a) caused by or had onset during the Veteran's active duty military service or was (b) caused by a service-connected disability, to include bilateral flat feet, or was (c) chronically worsened (aggravated) by a service-connected disability, to include bilateral flat feet caused or aggravated by the Veteran's active duty military service or a service connected disability, to include bilateral flat feet.

The Board notes that the Veteran sustained back injuries at work in July 2002 and May 2016.  

If the examiner cannot provide any of the above opinions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed, such as additional records and/or diagnostic studies.  If the examiner cannot provide the answer because further information is needed to assist in making the determination, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

5.  Schedule the Veteran for a VA examination by an examiner to determine the nature and etiology of any current right and/or left knee condition.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed.  All indicated studies should be conducted, and all findings reported in detail.

The examiner must provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current acquired right and/or left knee condition was (a) caused by or had onset during the Veteran's active duty military service or was (b) caused by a service-connected disability, to include bilateral flat feet, or was (c) chronically worsened (aggravated) by a service-connected disability, to include bilateral flat feet.

If the examiner cannot provide any of the above opinions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed, such as additional records and/or diagnostic studies.  If the examiner cannot provide the answer because further information is needed to assist in making the determination, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

6.  Schedule the Veteran for a VA examination by an examiner to determine the nature and etiology of any current cervical spine condition.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed.  All indicated studies should be conducted, and all findings reported in detail.

The examiner must provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current acquired cervical spine condition was (a) caused by or had onset during the Veteran's active duty military service or was (b) caused by a service-connected disability, to include bilateral flat feet, or was (c) chronically worsened (aggravated) by a service-connected disability, to include bilateral flat feet.

If the examiner cannot provide any of the above opinions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed, such as additional records and/or diagnostic studies.  If the examiner cannot provide the answer because further information is needed to assist in making the determination, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

7.  Then, readjudicate the Veteran's claim of entitlement to service connection for an acquired psychiatric condition, a respiratory condition, irregular heartbeat, a lumbar spine condition, bilateral knee conditions, and TDIU.  If any of the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative, and allow an appropriate period of time in which to respond thereto before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


